Citation Nr: 0532386	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-32 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for esophageal carcinoma 
with metastasis to the liver, spleen and lymph nodes, claimed 
as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1968 to June 1970.  He served in Vietnam and 
received numerous awards and decorations, including the 
Combat Infantryman Badge, the Air Medal with Oak Leaf 
Cluster, the Army Commendation Medal and the Bronze Star 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio which denied the veteran's 
claim of entitlement to service connection for esophageal 
carcinoma with metastasis to the liver, spleen and lymph 
nodes.

The veteran indicated in his September 2004 substantive 
appeal that he wanted a Central Office hearing, but the 
request was later withdrawn.  See 38 C.F.R. § 20.704(e) 
(2005).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to service connection for 
esophageal carcinoma with metastasis to the liver, spleen and 
lymph nodes.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for the following procedural 
development.  

The file contains recent medical evidence from G.A.K., M.D., 
received in December 2004.  This evidence was not previously 
associated with the veteran's claims folder, and is relevant 
to the veteran's claim for entitlement to service connection 
for esophageal carcinoma with metastasis to the liver, spleen 
and lymph nodes.  This evidence has not been considered by 
the RO and no waiver of initial RO consideration is currently 
of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2005).  Without 
a written waiver of initial RO consideration with the 
submission of the additional medical evidence, this case must 
be returned to the agency of original jurisdiction for 
readjudication.  See Disabled American Veterans v. Principi, 
327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation allowing the 
Board to consider additional evidence without remanding case 
to the agency of original jurisdiction for initial 
consideration was invalid].

The Board wishes to make it clear that it is cognizant of the 
veteran's declining health.  In an effort to speed the 
appeals process, the Board sent the veteran a letter dated in 
October 2005 asking if he wished to waive initial RO 
consideration, noting "if we have not heard from you by the 
end of the 45-day time period . . . . we will remand your 
appeal to the AOJ for review."  The veteran did not respond 
to the October 2005 letter.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

After undertaking any additional 
evidentiary development which it 
deems to be appropriate, VBA should 
then readjudicate the veteran's claim 
of entitlement to service connection 
for esophageal carcinoma with 
metastasis to the liver, spleen and 
lymph nodes in light of all of the 
evidence of record, including the 
recently submitted statement from Dr. 
G.A.K.  If the benefit sought on 
appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

